Citation Nr: 1032410	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  07-07 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1967 to August 
1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In a July 2009 decision, the Board reopened the Veteran's claim 
for entitlement to service connection for diabetes mellitus and 
remanded it for further development.  The Board is satisfied as 
to substantial compliance with its July 2009 remand directives.  
See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. 
West, 11 Vet. App. 268 (1998).  This included a new VA diabetes 
mellitus examination to determine whether the Veteran was 
afflicted with type I or type II diabetes.      


FINDINGS OF FACT

1.  The competent evidence of record shows that the Veteran has 
been diagnosed as having Type I diabetes mellitus.

2.   Type I diabetes mellitus was not diagnosed in service or 
within one year of service discharge, and there is no causal link 
between the Veteran's current diabetes mellitus and any remote 
incident of service.


CONCLUSION OF LAW

The Veteran's diabetes mellitus was not incurred in or aggravated 
by service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In 
the event that a VA notice error occurs regarding the information 
or evidence necessary to substantiate a claim, VA bears the 
burden to show that the error was harmless.  However, the 
appellant bears the burden of showing harm when not notified 
whether the necessary information or evidence is expected to be 
obtained by VA or provided by the appellant.  See Shinseki v. 
Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in June 2005 and August 2005 that fully 
addressed all notice elements and were sent prior to the initial 
RO decision in this matter.  The letters informed him of what 
evidence was required to substantiate the claim and of his and 
VA's respective duties for obtaining evidence.  Under these 
circumstances, the Board finds that the notification requirements 
of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in February 2007, the 
RO provided the Veteran with notice of what type of information 
and evidence was needed to establish a disability rating, as well 
as notice of the type of evidence necessary to establish an 
effective date.  With that letter, the RO effectively satisfied 
the remaining notice requirements with respect to the issue on 
appeal.  Although the this notice was not provided until after 
the RO initially adjudicated the Veteran's claim, the claim was 
properly re-adjudicated in a November 2007 Supplemental Statement 
of the Case, which followed the adequate notice.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-77 (2006).

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C.A.. § 5103(a) and 38 
C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has 
obtained service treatment records, VA treatment records, 
identified private treatment records, and Social Security 
Administration (SSA) records.  The Veteran also submitted 
additional records and statements in support of his claim.

Next, specific VA medical opinions pertinent to the issue on 
appeal were obtained in November 2005, July 2007, and September 
2009.  38 C.F.R. § 3.159(c) (4).  As will be discussed below, the 
September 2009 examination was performed for the express purpose 
of examining the Veteran, analyzing conflicting medical 
evidence/opinions, and rendering an opinion as to whether the 
Veteran carries a diagnosis of diabetes mellitus, type 2.  To 
that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the September 2009 VA opinion 
obtained in this case is more than adequate, as it is predicated 
on a full reading of the private and VA medical records in the 
Veteran's claims file.  It considers all of the pertinent 
evidence of record, to include the private medical opinions which 
diagnosed the Veteran with Type II diabetes mellitus, as well as 
the statements of the appellant, and provides a complete and 
painstakingly detailed rationale for the opinion stated, relying 
on and citing to the records reviewed.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal has 
been met.  38 C.F.R. § 3.159(c) (4).  Indeed, the Veteran, 
through his representative, acknowledged that the September 2009 
examination and subsequent December 2009 addendum appeared to 
answer the questions posed by the Board in its July 2009 remand.

Therefore, the available records and medical evidence have been 
obtained in order to make an adequate determination as to this 
claim.  Neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).




II.  Service Connection for Diabetes Mellitus

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 
(West 2002).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2009).  However, continuity of symptoms is required 
where a condition in service is noted but is not, in fact, 
chronic or where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2009).

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d) (2009).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the preponderance 
of the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Service connection may also be granted for a chronic disease, 
including diabetes, when it is manifested to a compensable degree 
within one year of separation from service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 
3.309 (2009).

A disease associated with exposure to certain herbicide agents 
will also be presumed to have been incurred in service even 
though there is no evidence of that disease during the period of 
service at issue.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).  A veteran who served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent, unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

Service in the Republic of Vietnam includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of Vietnam.  
38 C.F.R. § 3.307(a)(6)(iii).  In Haas v. Peake, 525 F.3d 1168 
(2008), the United States Court of Appeals for the Federal 
Circuit held that 38 C.F.R. § 3.307(a)(6)(iii) was reasonably 
interpreted by VA as requiring that a service member had actually 
set foot within the land borders of Vietnam in order to be 
entitled to statutory presumptions of herbicide exposure and 
service connection.  

Diseases associated with such exposure include: chloracne or 
other acneform diseases consistent with chloracne; Type II 
diabetes mellitus / adult-onset diabetes; Hodgkin's disease; 
multiple myeloma; non- Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate cancer; 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea); and soft- tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 
3.309(e).

A Veteran is not limited to contemporaneous evidence or the 
presumption provisions of 38 C.F.R. sections 3.307 and 3.309 to 
establish that a disease or injury was incurred during service.  
Indeed, notwithstanding the foregoing presumptive provisions, the 
Federal Circuit has determined that the "Veteran's Dioxin and 
Radiation Exposure Compensation Standards Act" does not preclude 
a veteran from establishing service connection with proof of 
actual direct causation. See Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).  Thus, under Combee, presumption is not the 
sole method for showing causation, and thereby establishing 
service connection.  See also Stefl v. Nicholson, 21 Vet. App. 
120 (2007).

In order to establish service connection for the claimed disorder 
on a direct basis, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is competent 
to report that he experiences certain symptoms.  See, e.g., 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  He is not, however, competent to diagnose 
any medical disorder or render an opinion as to the cause or 
etiology of any current disorder because he does not have the 
requisite medical knowledge or training.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The crux of the Veteran's claim for service connection for 
diabetes mellitus is his assertion that he has been diagnosed as 
having Type II diabetes mellitus; and, as he had active service 
in Vietnam during the Vietnam era, he should enjoy of the 
presumption of service connection under 38 C.F.R. §§ 3.307, 
3.309(e).  As to the first part of the presumption, the record 
shows that the Veteran had active service in Vietnam.  He is 
therefore assumed to have been exposed to herbicide agents.  The 
next question is whether the Veteran has a disease (Type II 
diabetes mellitus).  The answer to this question is set forth 
immediately below.  

At the outset, the Board acknowledges that treatment records are 
in disagreement as to whether the Veteran is afflicted with type 
I or type II diabetes mellitus.  The Board's attention is 
immediately drawn to the fact that the Veteran initially claimed 
service connection for diabetes mellitus, type I.  The RO denied 
that claim in a May 2002 rating decision.  The RO explained, in 
pertinent part, that the Veteran's diagnosed Type I diabetes 
mellitus did not enjoy the presumption of service connection due 
to Agent Orange (herbicide) exposure.  Notwithstanding the 
Veteran's personal assertion that he suffered from Type 1 
diabetes mellitus, the Board notes that the evidence considered 
in the May 2002 decision included a September 2001 statement from 
J.M., D.O., that stated that the Veteran was diagnosed in 1987 as 
an insulin dependent diabetic.  

There was also an August 1987 report from Bayonet Point/Hudson 
Medical Center that indicates that the veteran was seen for a 
four (4) day history of weakness, nausea, and excessive thirst.  
After a complete physical examination and laboratory work up, he 
was admitted on August 12 for vigorous IV fluids, rehydration, 
and an insulin drip.  He was maintained on insulin for the 
remainder of his hospitalization.  He was released from that 
facility on August 20, 1987.  The discharge diagnosis was acute 
diabetic ketoacidosis.  The discharge report was completed by Dr. 
I. Ramos.  A physician's abstract diagnosis the Veteran as having 
diabetes mellitus with ketoacidosis, insulin dependent (juvenile 
type).

In June 2005, the Veteran filed to reopen a claim for service 
connection for diabetes mellitus.  However, at this time, he 
claimed that he had been diagnosed as having Type II diabetes 
mellitus.  Private medical reports and letters, dated in June 
2005, June 2006, July 2006, May 2007, and December 2007, indicate 
a current diagnosis of diabetes mellitus, type II.  Notably, in a 
statement dated in June 2006, Dr. J.M. stated that she had been 
treating the Veteran for Type II diabetes mellitus since 1992, 
and that he had never had Type I diabetes mellitus.  Similarly, 
in a May 2007 statement, Dr. J.M. indicated that the Veteran had 
never been hospitalized in 1987.  Rather, she said he was seen in 
the emergency with an elevated blood sugar and sent home.  She 
stated that the Veteran had never had an incident of 
ketoacidosis.  However, parenthetically, Dr. J.M. noted that she 
had not reviewed the Veteran's medical record.  A December 2007 
letter from L.O., M.D., noted that the Veteran had been treating 
his diabetes mellitus with oral agents from 1987 to 1995, and 
that his use of insulin did not begin until 1995.  He also noted 
that an earlier letter (December 2004) that described the Veteran 
as being insulin dependent since 1987 was a mistake.

However, as noted, the record also includes medical evidence 
establishing that the Veteran suffers from Type I diabetes 
mellitus rather than Type II diabetes mellitus.  Notwithstanding 
the September 2001 statement from Dr. J.M., December 2004 
statement from Dr. O, and the August 1987 discharge from report 
from Bayonet Point/Hudson Medical Center, there are VA medical 
opinions of March 2006 and July 2007 that diagnosis the Veteran 
as having Type I diabetes mellitus.  The March 2006 opinion 
supported its diagnosis by referencing the Veteran's diagnosis of 
having diabetes mellitus with ketoacidosis in 1987 and to 
providing a history of being lean (non-obese) was he was 
initially diagnosed as having diabetes mellitus.  The examiner 
said that both these facts led him to conclude that the Veteran 
suffered from Type I diabetes mellitus.  Reference was also made 
to a December 1992 hospital report wherein the Veteran provided a 
5 year history of being an insulin dependent diabetic.

In July 2009, the Board remanded the claim in order to obtain a 
VA examination to ascertain whether the Veteran has a current 
diagnosis of diabetes mellitus, type I or type  II.  Pursuant to 
this remand, the Veteran was afforded a VA diabetes mellitus 
examination in September 2009.  After examining the Veteran and 
thoroughly reviewing the treatment records and clinical opinions 
of record, the September 2009 examiner concluded that the Veteran 
was indeed treated for diabetic ketoacidosis in 1987, which would 
have resulted Type I diabetes mellitus rather than Type I.  The 
physician also based his conclusion (that the Veteran suffered 
from Type I diabetes mellitus) on the lack of any record in the 
Veteran's claims folder that he was ever treated with oral 
medications, which would suggest a diagnosis of type II diabetes 
mellitus.  Moreover, the contemporaneous physician's abstract 
clearly diagnosed the Veteran as having juvenile type diabetes 
mellitus, which is an alternate diagnosis for insulin dependent 
diabetes mellitus.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 
457 (28th Ed. 1994).  Reference was made to the June 2006 and May 
2007 letters from Dr. J.M., which the examiner noted were clearly 
contradicted by her earlier September 2001 statement.  The 
examiner also noted that the December 1992 hospital report 
specifically indicated that the Veteran was taking insulin 
(Humulin L), which were in direct opposition to the statements 
made by Dr. J.M. as well as that of Dr. O in his December 2007 
letter.  

It is the responsibility of the Board to assess the credibility 
and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992)).  The probative value of medical evidence is based 
on the physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of any 
evidence, the credibility and weight to be attached to medical 
opinions are within the province of the Board.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993).  The Board may 
appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  However, the Board may not reject medical opinions based 
on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 
(1993); see also Colvin v. Derwinski, 1 Vet. App 171 (1991).  The 
weight of a medical opinion is diminished where that opinion is 
ambivalent, based on an inaccurate factual premise, based on an 
examination of limited scope, or where the basis for the opinion 
is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); 
Sklar v. Brown, 5 Vet. App. 140 (1993).

Here, the Board affords the opinion of the September 2009 VA 
examiner more probative value than the previous opinions of the 
Veteran's private treating physician with respect to the proper 
diagnosis of his diabetes mellitus.  The opinion of the September 
2009 VA medical examiner is consistent with the Veteran's initial 
diagnosis of insulin dependent diabetes mellitus in August 1987, 
as well as previous VA medical opinions obtained in March 2006 
and July 2007.  The opinion is also consistent with the 1992 
hospital report that noted that the Veteran gave a history of 
insulin dependent diabetes mellitus since 1987, which the Board 
assigns high probative value.  Curry v. Brown, 7 Vet. App. 59, 68 
(1994) (contemporaneous evidence has greater probative value than 
history as reported by the claimant).  The Board notes that 
insulin dependent diabetes mellitus is clearly an alternate 
diagnosis for Type I diabetes mellitus.  DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 457 (28th Ed. 1994).  The September 2009 
opinion also contains detailed rationale for its conclusion.  

On the other hand, the opinions diagnosing the Veteran's diabetes 
as type II, are based on inaccurate factual premises (i.e., that 
the Veteran's diabetes was treated with oral medications) and are 
inconsistent with the bulk of the clinical evidence of record, 
including records clearly showing that his diabetes was 
controlled by insulin since 1987.  The fact that the Veteran 
initially claimed service connection for Type I diabetes 
mellitus, and that he provided a history insulin dependent 
diabetes mellitus 1992 causes the Board to seriously question his 
veracity.  Thus, as the Veteran's credibility is deemed 
questionable and Dr. J.M. admits that she has never reviewed the 
Veteran's medical record, the June 2006 and May 2007 opinions 
from Dr. J.M. are also flawed.  Coburn v. Nicholson, 19 Vet. App. 
427 (2006) (held that reliance on a veteran's statements renders 
a medical report incredible only if the Board rejects the 
statements of the veteran).  Indeed, the fact that Dr. J.M. 
retracted her 2001 opinion in contemplation of the Veteran's 
renewed claim for service connection further undermines the 
probative value of her opinions.  Furthermore, the private 
physician's statements that the Veteran was never diagnosed with 
type I diabetes are conclusory in nature and do not cite to any 
clinical evidence as support.  Nieves- Rodriguez v. Peake, 22 Vet 
App 295 (2008) (the probative value of a medical opinion comes 
from when it is the factually accurate, fully articulated, and 
sound reasoning for the conclusion). 

Thus, on review of the entire medical record and consideration of 
the Veteran's overall credibility, the Board finds that the 
evidence establishes that the Veteran suffers from Type I 
diabetes mellitus not Type II diabetes mellitus.

Having determined that the evidence is against a diagnosis of 
Type II diabetes mellitus, the Board will now turn its attention 
to whether service connection can be established for Type I 
diabetes mellitus.  

The Veteran's service treatment records indicate no treatment 
for, or diagnosis of, diabetes in service.  The March 1967 
entrance examination report indicates that the Veteran's 
endocrine system was within normal limits; the urinalysis was 
negative for sugar; and the Veteran's blood pressure was 128/74.  
Similarly, on his March 1967 Report of Medical History upon 
entrance, the Veteran self-reported that he never suffered from 
sugar or albumin in his urine or high or low blood pressure, and 
denied a family history of diabetes.  The July 1971 separation 
examination report also indicated that the Veteran's endocrine 
system was within normal limits; the urinalysis was negative for 
sugar; and the Veteran's blood pressure was 110/80.  Similarly, 
on his July 1971 Report of Medical History at separation, the 
Veteran again self-reported that he never suffered from sugar or 
albumin in his urine or high or low blood pressure.  Therefore, 
no diabetic disorder was noted in service.

	Further, as discussed in detail above, the record shows that the 
Veteran was first diagnosed with acute diabetic ketoacidosis in 
August 1987.  This is the first recorded symptomatology related 
to a diabetic disorder, coming approximately 16 years after 
discharge.  Therefore, the competent evidence does not reflect 
continuity of symptomatology.

	Indeed, the Veteran does not assert that his diabetes mellitus, 
type I, had its onset during service.  He concedes that it began 
in 1987, asserting that it was caused by exposure to Agent Orange 
in Vietnam.  Service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the Veteran's 
diabetic disorder to active duty, despite his contentions to the 
contrary.    
	
	To that end, the Board places significant probative value on a 
December 2009 addendum to the September 2009 VA diabetes mellitus 
examination undertaken specifically to address the issue on 
appeal.  Noting that the Veteran was not diagnosed with type I 
diabetes until he presented with diabetic ketoacidosis in 1987, 
nearly 20 years after his separation from service, the examining 
physician opined that the Veteran would not have had type I 
diabetes for that long a time without experiencing 
symptomatology.  Therefore, he concluded that it was less likely 
than not that the Veteran's diabetes mellitus, type I, was 
incurred in service or was otherwise related to his military 
service.  
	
	The Board finds that the examination was adequate for evaluation 
purposes.  Specifically, the examiner reviewed the claims file, 
interviewed the Veteran, and conducted a physical examination.  
There is no indication that the VA examiner was not fully aware 
of the Veteran's past medical history or that he misstated any 
relevant fact.  Moreover, there is no contradicting medical 
evidence of record with respect to the etiology of the Type I 
Veteran diabetes mellitus.  Therefore, the Board finds the VA 
examiner's opinion to be of great probative value.

In light of the medical evidence described above, which does not 
link the Veteran's current diabetes to any remote incident of 
service, the Board finds that service connection for diabetes 
mellitus, type I, is not warranted.  Direct service connection 
requires a relationship or connection to an injury or disease or 
some other manifestation of the disability during service.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); see also, Hickson, 
12 Vet. App. at 253.  The most probative evidence of record is 
against such a finding in this case.  In light of the foregoing, 
the Board finds that the preponderance of the evidence is against 
the claim, and the benefit-of-the-doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

While the Board reiterates that the Veteran is competent to 
report symptoms as they come to him through his senses, diabetes 
mellitus is not the type of disorder that a lay person can 
provide competent evidence on questions of etiology or diagnosis.  
Such competent evidence has been provided by the medical 
personnel who have examined the Veteran during the current appeal 
and by service records obtained and associated with the claims 
file.  Here, the Board attaches greater probative weight to the 
clinical findings than to his statements.  See Cartright, 2 Vet. 
App. at 25.  

The Board has also considered the potential presumptions that may 
be applicable in this case.  However, no legal presumption for 
chronic diseases is applicable because the Veteran's diabetes 
mellitus did not have its onset until August 1987, approximately 
16 years after service.  The Veteran does not contend otherwise.  
Under these circumstances, there is no basis to grant service 
connection based on the presumption of service incurrence under 
the provisions of 38 C.F.R. §§ 3.307, 3.309, because the disorder 
did not manifest within the one-year presumptive period following 
separation from service.

As to the question of whether the Veteran's Type I diabetes 
mellitus was caused by his exposure to Agent Orange, the Board 
again notes that the VA examiner indicated that there was no 
evidence that related the two.  Moreover, the Board notes that 
the Secretary of Veterans Affairs has determined that there is no 
positive association between exposure to herbicides and any other 
condition for which the Secretary has not specifically determined 
that a presumption of service connection is warranted.  See 
Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. 
Reg. 41,442-449 (1996); but see, Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994) (holding that the Veteran was not precluded 
under the Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act from establishing service connection with proof of 
direct actual causation).


In light of the above discussion, the Board concludes that the 
preponderance of the evidence is against the claim for service 
connection and there is no doubt to be otherwise resolved.  As 
such, the appeal is denied.




ORDER

Service connection for diabetes mellitus is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


